Citation Nr: 1436629	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-18 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
A Certificate of Legal Capacity to Receive and Disburse Benefits was executed and approved in August 2010, authorizing Reliable Trustee as the Veteran's fiduciary.

The Veteran requested, and was scheduled for, a video conference hearing before a Veterans Law Judge in April 2013.  Notice of such was mailed to the Veteran's fiduciary.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2013).

In July 2004, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran filed a timely notice of disagreement (NOD) that same month, but no statement of the case (SOC) was issued.  In February 2005, the RO increased the evaluation for major depression with features of schizophrenia to 100 percent, effective February 27, 2004 (the date of the TDIU and increased rating claims).  In the attached notice letter, the RO noted that "[c]onsideration for Individual Unemployability was not considered because the rating for your disability granted you 100%."  A grant of a 100 percent schedular rating covering the entire period of the TDIU claim moots the TDIU claim.  Thus, remand for issuance of an SOC is not warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently receiving Social Security Administration (SSA) benefits.  It is unknown whether he has been found competent to handle his SSA funds.  Thus, SSA records may contain evidence relating to the Veteran's competence to handle the disbursement of funds.  When VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documents on which the decision was based.  Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  On remand, VA should acquire a copy of the decision granting SSA benefits to the Veteran as well as copies of the medical records used in support of that determination.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records, including any records related to any competency determination.  A copy of all such available records should be associated with the claims file.  If no records are available, the claims file must indicate this fact.

2. After the development requested above has been completed to the extent possible and after undertaking any other additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



